OANTY, J.
(dissenting).
I cannot concur in the foregoing opinion. What was said in Conway v. Phoenix, 140 N. Y. 79, 35 N. E. 420, as to the question here involved, is mere dicta. By every sound rule of interpretation, the letter of the statute of New York applies to a case where the time of payment of an instalment of the premium has been extended, and, clearly, such a case is within the spirit of the statute, and notice should be given of the time when the instalment, as thus extended, will fall due. The object of the statute, like that of the usury law, is to protect people from themselves, by preventing them from making foolish contracts. The policy of this law is the same as that of the law which allows a specified length of time in which to redeem from a real-estate or chattel mortgage, and prevents the forfeiture of property rights without notice or warning, which must be given a certain length of time in advance.
It is well settled that the parties for whose benefit those statutes are passed are not allowed to waive the rights given them by the statute, and the courts will not listen to any subterfuge by which the statute is attempted to be evaded. But, according to the decision of the majority, the statute here in question may be evaded merely by extending the time of payment a single day or a single *401hour. Surely, extending the time of payment of the instalment of premium, after giving the statutory notice, will waive the notice, and the effect will be the same as if the notice had never been given. Then, the fact that notice was given in this case before the time of payment was extended is wholly immaterial.
There is nothing in the argument that the statute should not be held to apply, because, if it did, an extension for one or two days would amount to an extension for fifteen days. The very purpose of the statute was to prevent people from making contracts which they might have made before its passage, and the law should not be brushed aside merely because it accomplishes this purpose. Suppose a law to prevent the forfeiture of mortgaged chattels on the due day provided that a chattel mortgage should be foreclosed by giving 15 days’ notice, to expire on the day the mortgage debt fell due; could it be held that the law did not apply merely because there were only 10 days from the time of the execution of the mortgage to the day the debt fell due? Again, could such a law be evaded by extending the time of payment?
In my opinion, the statute applied, and the order appealed from should be reversed, and a new trial granted.
An appeal having been taken by plaintiff from a judgment of the district court entered therein pursuant to the preceding opinion, the following opinion was filed on April 7, 1899:
PER CURIAM.
This is an appeal from the judgment of the district court for the county of Ramsey, in favor of the defendant and against the plaintiff.
For the reasons stated by this court upon the former appeal herein from an order denying a motion for a new trial, the judgment is affirmed.